147 Ga. App. 632 (1978)
249 S.E.2d 694
WILLIAMS
v.
THE STATE.
56453.
Court of Appeals of Georgia.
Submitted September 19, 1978.
Decided October 18, 1978.
Herbert Shafer, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.
BIRDSONG, Judge.
Appellant's sole enumeration of error contends that the trial court erred in denying his motion to appeal in forma pauperis. Held:
1. "The ruling of the trial court on all issues of fact concerning the ability of a party to pay costs or give bond is final under the provisions of [Code Ann. § 24-3413] and is not subject to review. [Cit.]" Grace v. Caldwell, 231 Ga. 407, 409 (202 SE2d 49). See Code Ann. § 24-3413.
2. "The burden is on him who asserts error to show it affirmatively by the record." Roach v. State, 221 Ga. 783 (4) (147 SE2d 299). The record does not support *633 appellant's contention.
Judgment affirmed. Bell, C. J., and Shulman, J., concur.